Citation Nr: 1756745	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  08-20 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to April 1981, with subsequent reserve service.    

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified before the undersigned Veterans Law Judge in a July 2012 video conference hearing.  A transcript of that hearing has been associated with the file.

In a June 2014 decision, the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in December 2014 the Court granted a Joint Motion for Partial Remand (JMPR), remanding it to the Board for action consistent with the JMPR.  Thereafter, the Board remanded the case in May 2015, April 2016, and November 2016.  

Unfortunately, after a review of the file, the Board finds that another remand is necessary as there has not been substantial compliance with the November 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

	REMAND	

The Veteran has attempted to get service connection for his bilateral hearing loss since May 2006.  He has been denied on the basis of adverse medical opinions founded on the absence of hearing loss at separation or within a year of separation.  He contends that his reserve treatment records indicate hearing loss and to date there are no records to confirm that an adequate search has been done or that there is a formal finding of unavailability.  

Following the Board's November 2016 Remand, (which sought to ensure all available service medical records had been associated with the file, and to obtain the documentation of the efforts to acquire those records), a May 14, 2017 correspondence from the RO/Appeals Management Center to the Records Management Center notes the Veteran's reserve service treatment records have not been uploaded to the Veteran's claims folder and that there is no indicator showing they are awaiting scanning.  What appears to be a May 23, 2017 response to this correspondence was, "review documents previously uploaded into VBMS by Code 13 for disposition of STRS."  This seems to have satisfied the RO/Appeals Management Center that the claims file contains all existing service medical records.  

Again, what is sought is assurance that all available service treatment records, including those generated during the Veteran's reserve status, have been properly sought and obtained, and if no further records exist, documentation of that fact.  Currently, it is not obvious that this occurred, or if it has, it has been masked by unfamiliar jargon.  

Accordingly, the case is REMANDED for the following action:

1.  In a written document, the RO should identify by "Receipt Date" and "Document Type" for purposes of searching the Veteran's electronic claims folder, the requests made to Federal Agencies to obtain copies of the Veteran's active duty and reserve service medical records.  The responses from those Federal Agencies also should be identified by "Receipt Date" and "Document Type."  

If the response/s from the Federal Agency do not include all the sought after active duty and reserve service medical records, and fail to indicate that the sought after records do not exist or that further efforts to obtain them would be futile, efforts to obtain them should continue until they are obtained or it is determined they do not exist or that further efforts would be futile.  

If the response/s from the Federal Agency include the sought after medical records from the Veteran's active duty and reserve service, the "Receipt Date" and "Document Type" showing where those records may be found and viewed in the Veteran's claims file should be identified.  

2.  If any additional relevant records are obtained, an addendum medical opinion should be sought regarding the etiology of the Veteran's hearing loss.  A thoroughgoing rationale for the conclusion provided should be included.  

3.  After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case that includes a description of the actions taken in response to this remand, and give an opportunity to respond thereto.  Thereafter, return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



